                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

UNITED STATES OF AMERICA, for         *
the use and benefit of
CLEVELAND CONSTRUCTION, INC.,         *

       Plaintiff,                     *
                                              CASE NO. 4:16-CV-179 (CDL)
vs.                                   *

STELLAR GROUP, INC. and LIBERTY *
MUTUAL INSURANCE COMPANY,
                                *
     Defendants.
                                *

                                 O R D E R

       Presently     pending   before       the    Court     are   Cleveland

Construction, Inc.’s (“Cleveland”) motion to alter the judgment

(ECF No. 197) and bill of costs (ECF No. 198) and Stellar Group,

Inc.’s (“Stellar”) renewed motions for attorneys’ fees (ECF No.

210) and costs (ECF No. 211).1            Cleveland’s motion seeks to add

prejudgment interest to the judgment.          Stellar has no objection to

that   request.       Accordingly,   Cleveland’s    motion    to   alter   the

judgment is granted, and the judgment shall be amended such that

in addition to the amount in the previous judgment, Cleveland shall

recover an additional $83,001.16 in prejudgment interest.                  The

Court further finds that for purposes of recovering its costs

pursuant to Rule 54(d)(1), Cleveland is deemed the prevailing



1
  Stellar seeks costs pursuant to its contract with Cleveland and not
under Federal Rule of Civil Procedure 54(d)(1).


                                      1
party.     See Head v. Medford, 62 F.3d 351, 354 (11th Cir. 1995)

(“Usually the litigant in whose favor judgment is rendered is the

prevailing party for purposes of rule 54(d).”) (quoting Untied

States v. Mitchell, 580 F.2d 789, 793 (5th Cir. 1978))). Moreover,

Stellar did not object to Cleveland’s bill of costs seeking

$24,704.37.         Accordingly,    Cleveland’s    bill   of   costs   seeking

$24,704.37 is granted and that amount shall also be added to the

judgment.

     The     resolution        of   Stellar’s     motions      requires   more

explanation.        The Court’s interpretation of the provision in the

parties’ Subcontract that authorizes the recovery of attorneys’

fees and costs by Stellar differs from Stellar’s interpretation.

See Order 6 (Jan. 28, 2019), ECF No. 207 (attached as Appendix A

for ease of reference) (permitting Stellar to recover “attorneys’

fees that it can demonstrate arise from its successful enforcement

of the Subcontract and/or successful pursuit of remedies for a

default);     id.    at   7   n.3   (instructing    Stellar     to   similarly

reconstruct its cost claim).         At least for now, Stellar is stuck

with the Court’s interpretation.           The Court notified the parties

of its interpretation and provided Stellar with the opportunity to

reformulate its motions to comply with the Court’s interpretation

of the Subcontract.           Stellar’s response in effect acknowledges

that in light of the general jury verdict, it cannot establish its

attorneys’ fees claim under the Court’s interpretation of the


                                       2
contract.      And it made no effort to amend its motion for costs.

Given   this    failure   to   carry   its    burden   of   establishing     its

entitlement to attorneys’ fees or costs under the Subcontract, the

Court must deny Stellar’s motions.           The Court understands that the

general verdict apparently impedes Stellar’s ability to make the

requisite showing, but Stellar is at least partially the author of

its own misfortune given that it had an opportunity to object to

the verdict form but did not do so.          Stellar’s renewed motions for

attorneys’ fees (ECF No. 210) and costs (ECF No. 211) are denied.

     The    Clerk   shall   enter   an     amended   judgment   in   favor    of

Cleveland and against Stellar in the total amount of $1,288,765.53,

which consists of the original judgment plus prejudgment interest

and costs.



     IT IS SO ORDERED, this 3rd day of April, 2019.

                                           S/Clay D. Land
                                           CLAY D. LAND
                                           CHIEF U.S. DISTRICT COURT JUDGE
                                           MIDDLE DISTRICT OF GEORGIA




                                       3
